—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the *834Supreme Court, entered in Clinton County) to review two determinations of respondents which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, an inmate, was served with two misbehavior reports stemming from incidents in which he falsely reported a medical emergency and misrepresented that he was in need of medical attention. Following separate disciplinary hearings, petitioner was found guilty of two violations of the disciplinary rule which prohibits inmates from lying. Petitioner thereafter commenced this CPLR article 78 proceeding contending that the determinations of guilt are not supported by substantial evidence. We disagree. In both proceedings the misbehavior reports, standing alone, were sufficiently detailed as to the time, place and persons involved in the incidents to satisfy the requirements of substantial evidence (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; Matter of Melluzzo v Goord, 250 AD2d 893). Moreover, there is no evidence in the record to support petitioner’s claim that the Hearing Officer was biased or that the outcomes of the hearings flowed from the alleged bias (see, Matter of Monge v Goord, 251 AD2d 804). Finally, petitioner’s remaining contentions are unpreserved for our review and, in any event, lack merit.
Cardona, P. J., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Adjudged that the determinations are confirmed, without costs, and petition dismissed.